COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: HAROLD WAYNE MITCHELL, 
 
                Relator.


§
 
§
 
§





No. 08-12-00009-CR
 
AN ORIGINAL
    PROCEEDING




IN MANDAMUS








 


§
 


 






 



MEMORANDUM OPINION
 
Relator,
Harold Mitchell, has filed a petition for writ of mandamus, requesting that
this Court compel the presiding judge of the 358th Judicial District Court of
Ector County, Texas to enter certain orders, and grant his request to have his
inmate trust account reimbursed for certain expenditures.  Because this Court’s mandamus authority does
not include the Respondent in this case, the petition is denied.  See
Tex.Gov’t Code Ann. § 22.221(b)
(West 2004).
 
                                                                        GUADALUPE RIVERA, Justice
January 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)